Order entered January 31, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-01416-CR
                                   No. 05-16-01417-CR

                             SUSAN GAY PRUITT, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                 Trial Court Cause Nos. 380-82407-2014, 380-32408-2014

                                        ORDER
       Based on the Court’s opinion of this date, we GRANT the September 18, 2017 motion of

Lara E. Bracamonte for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Lara E. Bracamonte as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Susan Gay Pruitt, TDCJ No. 02101449, Christina Melton Crain Unit, 1401 State School Road,

Gatesville, Texas, 76599-2999.

                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE